DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a first action on the merits of application 16/629194.   Claims 8-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant IDS of 01/07/2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 has two possible meanings depending upon where the action of “only” is directed.   Possible meanings are:

or 
‘in the closed state, the compressible friction pack is compressed only by the normally closed spring system’. 

Clarification is required, examiner is treating the claim as having the second meaning as it is believed this is applicant’s intent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, and 9 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Hedgecock GB496682

Regarding claim 8 Hedgecock shows: A friction clutch for a drivetrain, comprising: an axis of rotation; an input shaft 3; an output shaft 5; a compressible friction pack (4, 7, 8), comprising a normally closed spring system 12, for transmitting a torque between the input shaft and the output shaft in a closed state of the friction clutch; and an actuating 

Regarding claim 9 the compressible friction pack is only compressed by the normally closed spring system 12 in the closed state (page 4 lines 10-35).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hedgecock GB496682 as applied to claim 8 and further in view of Maurice 3080025.


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to use a variable ramp gradient in Hedgecock, as taught in Maurice with the motivation to provide increased control over clutch engagement so as to reduce clutch engagement shock for example.

Regarding claim 11 Hedgecock further shows: the ramp 17 is formed by the centrifugal mass unit 19; the counterpart ramp (on 18) is formed by the switching element; and (Maurice shows) the counterpart ramp 17 comprises: a first partial ramp comprising a first ramp slope (location of 20 in Fig 1); and a second partial ramp (outward from where 20 is shown in Fig 1), radially outside of the first partial ramp, comprising a second ramp slope less than ( as measured from a radial line) the first ramp slope.

Regarding claim 13 Hedgecock shows a consuming unit (Page 1, lines 1-20 vehicle); and a drive assembly comprising a driven shaft 3, wherein the driven shaft is connectable to the consuming unit by the friction clutch for torque transmission.   But Hedgecock does not specifically show a variable transmission ratio, however Maurice 

Regarding claim14 A motor vehicle comprising a driven wheel (Maurice Column 5, lines 45-46) drivable by the drivetrain of claim 13.


Claims 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki GB 1021379 in view of Chambrion WO2015/1355405.

Regarding claim 8 Suzuki shows: A friction clutch (Fig 1) for a drivetrain, comprising: an axis of rotation; an input shaft 1; an output shaft 15; a compressible friction pack (4), comprising a normally closed spring system 10, for transmitting a torque between the input shaft and the output shaft in a closed state of the friction clutch; and an actuating device for producing an axial actuating force to compress the compressible friction pack, the actuating device comprising: an opening spring 3c for exerting an opening force; a centrifugal mass unit 3, comprising a curved surface, movable through a radial travel at a predetermined rotational speed of the input shaft (Column 3 lines 1-15); and a switching element comprising a counterpart ramp (3a) that, together with the curved surface, forms a surface pairing comprising a gradient to convert the radial travel into 
Suzuki shows a roller element 3 acting with ramp 3c to axially compress the clutch and fails to show a ramp pair or the centrifugal mass comprising the ramp.   However in a centrifugal clutch Chambrion shows a centrifugal element 34 that includes a ramp surface that acts with ramp 16 to create a ramp pair that acts on clutch pack 2.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to use a radially sliding mass with a ramp as taught by Chambrion in place of the roller mass of Suzuki with the motivation to provide a greater surface of action to reduce wear.

Regarding claim 9 (Suzuki further shows) the compressible friction pack 4 is only compressed by the normally closed spring system 10 in the closed state (page 3, lines 5-20).

Regarding claim 10 (Suzuki as modified) discloses the ramp pairing is of multistage design (curve of 3c would be matched by curving the mating surface of Chambrion mass 16) and is the only ramp pairing of the actuation device;
 the ramp gradient is variable over the radial travel of the centrifugal mass unit 3; and the opening force (of spring 3c) can only be overcome by the actuating device (moving plate 3b to the right against tension of 3c).   



Regarding claim 13 Suzuki shows a consuming unit (Page 1, lines 1-15 motorcycle); and a drive assembly comprising a driven shaft 15, wherein the driven shaft is connectable to the consuming unit by the friction clutch for torque transmission.   But Suzuki does not specifically shows a variable transmission ratio, however Chambrion shows the variable transmission ratio (paragraph 0010 of translation).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to use a variable ratio transmission in Suzuki as taught by Chambrion with the motivation to allow greater control over the speed of the vehicle.

Regarding claim14 A motor vehicle comprising a driven wheel (Chambrion paragraph 0010 of translation) drivable by the drivetrain of claim 13.


Allowable Subject Matter
12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wittholz discloses a centrifugal activated clutch with mass acting on a ramp (Fig 3) and a normally closed spring 230 that is a diaphragm spring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARK A MANLEY/Primary Examiner, Art Unit 3659